Citation Nr: 1314700	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  10-13 638A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


REMAND

The Veteran served on active duty from October 1966 to October 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2007 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee and in St. Petersburg, Florida, respectively.

In August 2011, the Veteran testified before a Veterans Law Judge.  In October 2012, the Veteran was notified that the Veterans Law Judge who had conducted the August 2011 Board hearing was no longer employed by the Board.  The Veteran was offered an opportunity to request another hearing and indicated in October 2012 that he did not wish to appear at another hearing.  See 38 C.F.R. § 20.707 (2012).

The Board previously remanded the case to the agency of original jurisdiction (AOJ) for additional development in January 2012.  The development included affording the Veteran VA examinations to assess his claims for benefits.

An August 2012 letter notified the Veteran that the VA medical facility nearest him had been asked to schedule him for examinations in connection with his claims.  The letter notified him that his claims would be decided on the evidence of record or denied if he failed to appear for a VA examination without good cause.  Two additional letters dated in August 2012 notified the Veteran of the date, time, and location of each scheduled VA examination, one on August 21 and the other on August 22.  He failed to appear for either examination.

In correspondence received on August 28, 2012, the Veteran stated that he did not receive the notice for the examinations until after the appointment time.  He reported that he had been severely ill and was out of town when the letter arrived, and he did not check his mail until after the appointments.  He requested to have the examinations rescheduled.

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) . . . of this section as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a) (2012).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record; when a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

Here, the Board notes that the Veteran's ongoing VA treatment records reflect treatment for severe chronic obstructive pulmonary disease (COPD) requiring continuous oxygen and home oxygen therapy service.  While the Veteran did not provide medical evidence regarding the claimed severe illness that prevented him from attending his VA examinations, he has expressed willingness to appear for the examinations if rescheduled.  The Board resolves reasonable doubt regarding good cause for failing to appear in the Veteran's favor, and will remand the appeal to afford him another opportunity to present himself for VA examinations in connection with his claims of service connection for COPD and of an increased rating for PTSD.

The Veteran asserts that he currently has a pulmonary disorder due to his service in Vietnam and his presumed exposure to herbicides.  In this regard, the Board notes that direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the Veteran's own willful misconduct or, for compensation claims filed after June 9, 1998, the result of his use of tobacco products during service.  38 C.F.R. §§ 3.301(a), 3.300 (2012).  Since the Veteran's claim was received after June 9, 1998, service connection for disabilities claimed to be due to a veteran's use of tobacco products during service is barred.  38 C.F.R. § 3.300.  The Board notes that one of the Veteran's service treatment records reflects treatment for coughing.  The Board also notes that the Veteran reported chest pain when examined for discharge.  Based on his current pulmonary disorder and the service treatment records described above, the Board finds that a VA medical examination is warranted in order to determine the etiology of any current pulmonary disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2012).

On remand, the AOJ should also obtain outstanding treatment records from the Mountain Home VA Medical Center (VAMC) dated from August 2012 to the present that may be related to his claim of service connection for COPD and to his claim for an increased rating for PTSD.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from the Mountain Home VAMC ongoing records of evaluation and treatment for COPD and PTSD dated from August 2012 to the present.

2.  Upon completion of the above, the AOJ should arrange for the Veteran to be scheduled for an examination by a clinician with the appropriate expertise to assess the COPD claim.  If possible, the examination should be scheduled at the VAMC in Mountain Home, Tennessee.  The claims folder must be reviewed by the examiner as part of the examination.  All indicated studies (to include pulmonary function tests (PFTs)), tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.

After the claims file is reviewed and a thorough clinical examination is conducted, for each pulmonary disorder identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disorder(s):  (a) began during, or was aggravated (worsened), as the result of some incident of active service or is otherwise related to the Veteran's active military service, to include as a result of exposure to herbicides while in Vietnam, or (b) is due to some other cause, such as smoking.  If multiple factors are involved in the etiology of the current disability, those should be discussed. 

The examiner should clearly outline the rationale for any opinion expressed and include a discussion of lay statements and testimony.  The medical reasons for accepting or rejecting the Veteran's statements regarding the onset and continuation of problems related to a chronic pulmonary disorder should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

3.  After securing the records sought in paragraph 1 above, schedule the Veteran for a VA psychiatric examination to ascertain the current severity of his service-connected PTSD and whether it causes him to be unable to obtain or maintain gainful employment.  If possible, the examination should be scheduled at the VAMC in Mountain Home, Tennessee.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All signs and symptoms of the Veteran's PTSD should be reported in detail.  The examiner should also describe the impact of the Veteran's PTSD disability on his occupational and social functioning, and specifically opine as to the severity of his PTSD and whether it alone renders him unable to secure and follow a substantially gainful occupation without regard to age or nonservice-connected disabilities and, if so, when such inability began.  In so doing, the examiner should comment on the Veteran's education and work experience in discussing his employability.  If it is not possible to separate the effects of a nonservice-connected condition from the Veteran's service-connected PTSD, the examiner should so state.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

4.  The AOJ must ensure that the medical examination reports and opinions comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

5.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

